  8:19-cv-00531-JMG-MDN Doc # 91 Filed: 08/10/21 Page 1 of 2 - Page ID # 482




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                            8:19-CV-531

vs.                                            MEMORANDUM AND ORDER

$110,000.00 IN UNITED STATES
CURRENCY,

                     Defendant.


      This matter is before the Court on the Magistrate Judge's Findings and
Recommendation (filing 90) recommending that the Court deny claimant Julio
Martinez's motion to suppress (filing 77). The claimant has not objected to the
Magistrate Judge's findings and recommendation.
      Title 28 U.S.C. § 636(b)(1) provides for de novo review of a Magistrate
Judge's findings or recommendations only when a party objects to them. Peretz
v. United States, 501 U.S. 923 (1991). Failure to object to a finding of fact in a
Magistrate Judge's recommendation may be construed as a waiver of the right
to object from the district court's order adopting the recommendation of the
finding of fact. NECivR 72.2(f). The claimant was expressly advised that he
had 14 days to object and "[f]ailure to timely object may constitute a waiver of
any objection." Filing 90 at 10. And the failure to file an objection eliminates
not only the need for de novo review, but any review by the Court. Thomas v.
Arn, 474 U.S. 140 (1985); Leonard v. Dorsey & Whitney LLP, 553 F.3d 609 (8th
Cir. 2009); see also United States v. Meyer, 439 F.3d 855, 858-59 (8th Cir. 2006).
      Accordingly,     the    Court   will   adopt   the    Magistrate    Judge's
recommendation that the claimant's motion to suppress be denied, and any
objection is deemed waived.
8:19-cv-00531-JMG-MDN Doc # 91 Filed: 08/10/21 Page 2 of 2 - Page ID # 483




   IT IS ORDERED:


   1.    The Magistrate Judge's Findings and Recommendation (filing 90)
         are adopted.


   2.    The claimant's motion to suppress (filing 77) is denied.


   Dated this 10th day of August, 2021.

                                         BY THE COURT:



                                         John M. Gerrard
                                         United States District Judge




                                   -2-
